DETAILED ACTION
1.        This communication is responsive to “Request for continued examination” (RCE) filed on 8/31/2021.
2.	Claims 1, 7, and 13 are currently amended and claims 3-5, 9-11 and 15-17 are cancelled. 
3.	Rejections under 35 USC 103 for claims 1-20 were withdrawn in view of the amendment/cancellation and/or arguments presented by the applicant, specifically, arguments presented on pages 9-10 of the Remarks dated 01/19/2021, directed towards arguments regarding reference Tu and the incorporation of subject matter from dependent claims via Examiner’s amendment dated 02/08/2021.
4.	Claims 1, 2, 6-8, 12-14, and 18-20 are allowed.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
6.      Claims 1, 2, 6-8, 12-14, and 18-20 are allowable. 
         The following is an examiner’s statement of reasons for allowance: claims                                                                                                                                                                                                    1, 2, 6-8, 12-14, and 18-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “reducing noise in the VSP data that includes the reflection wave data by solving, with the processor, the NMO correction equation by using a simulated annealing (SA) algorithm to provide VSP NMO corrected data, the SA algorithm comprising a coherence coefficient of semblance analysis of an NMO corrected reflection event within a time window as a cost function in the SA algorithm,” and “performing the physical formation-related operation at least one of a location, a depth or a depth interval based on the VSP NMO corrected data, the physical formation-related operation comprising at least one of (i) drilling a borehole using a drilling system according to a trajectory based on the VSP NMO corrected data, (ii) perforating a casing lining the borehole at a selected depth or depth interval using a perforation tool based on the VSP NMO corrected data, or (iii) stimulating the earth formation to at least one of open up existing fractures or create new fractures at a selected depth or depth interval using a stimulation system based on the VSP NMO corrected data” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 7, and 13 of the instant application (as supported in specification e.g. at least the original claims and FIG 11).
	
Prior Art of Record
7.         The Prior art of reference Tu G102 10 A Methodology to Estimate Residual Source Statics from 2D/3D VSP   Data by M. Lou* (Baker Hughes Inc) & F. Doherty (Baker Hughes Inc), 76th EAGE Conference & Exhibition 2014 discloses: performing a VSP survey using a seismic data acquisition system to provide VSP data (Tu: VSP survey in methodology section line 3 and VSP data in summary section line 2) and a normal moveout (NMO) correction equation to the VSP data (Tu discloses in page 3 equation 2) and and performing the formation-related operation at at least one of a location, a depth and a depth interval based on the VSP NMO corrected data (Tu discloses in page 3 line 3, 12). 
           The Prior art of reference (1995/US00542069A to Bernitsas et al.) discloses:
  Applying and solving with the processor, the NMO correction equation by using a simulated annealing (SA) algorithm to provide VSP NMO corrected data, the SA algorithm comprising a coherence coefficient of semblance analysis of an NMO corrected reflection event within a time window (Bernitsas discloses, in col. 2 line 25, 30, 35 and 65, col 17 lines 1,2, 52-54).
          The Prior art of reference Ilya Tsvankin a journal and book “Vertical Seismic Profile - an overview | Science Direct Topics” discloses:  the coherence coefficient of semblance analysis being within a selected range of a maximum value (IIya disclosed the semblance analysis equation that yields the maximum value of semblance in equation 7.16).
          The Prior art of reference Sverre Planke (VBPR), a journal report “Integrated Methods for Advanced Geothermal Exploration” version 2016.05.01 disclosed: the formation-related operation comprises drilling a borehole using a drilling system according to a trajectory based on the VSP NMO corrected data (in VBPR page 2, 9, 13,24); perforating a casing lining a borehole at a selected depth or depth interval using a perforation tool based on the VSP NMO corrected data (in VBPR page 2, 17, 22) and stimulating the earth formation to at least one or open up existing fractures and create new fractures at a selected depth or depth interval using a stimulation system based on the VSP NMO corrected data (in VBPR page 12, 22, 41).
           The Prior art of reference Leon Hu et. al. US patent 2016/US10267937B2 disclosed:  applying, with the processor, a median filter to the VSP NMO corrected data to provide median-filtered VSP NMO corrected data that attenuates unaligned noises (Leon Hu discloses in col 11, line 28, col 12 line 38).
            The Prior art of reference William A Burnett et al, a journal paper in July 2011 “A reversible transform for seismic data processing” disclosed: reverse NMO algorithm to provide VSP NMO corrected data (page 6, line 8, 12, 21).
            The Prior art of reference Tang U.S. Patent No. 7492664 disclosed: applying a Kirchoff migration algorithm, to the reverse median-filtered VSP NMO corrected data to provide Kirchoff migration VSP NMO corrected data (Tang discloses in col. 12, lns. 52-54, in col. 4, lns. 60-67, col. 12, lns. 37-60, col. 6, lns. 21-28).
	 The prior art made of record and not relied upon is considered pertinent to
Applicant's disclosure, a thesis paper “Processing and Interpretation of Three-component Borehole/Surface Seismic Data over Gabor Gas Stotage Field” by Li Wei disclosed the borehole seismic survey is one of the more effective means to provide quality control for both surface seismic profile and the generation of a reasonable synthetic seismogram. The data recorded in borehole permits the actual measurement of seismic energy as a function of depth and gives insights into some of the fundamental properties of propagating seismic wavelets. The borehole seismic data include estimation of reflector dip, correlation of shear wave reflections with compressional wave reflections, location of fault planes, looking for reflections ahead of the drill bit, determining hydrocarbon effects on propagating wavelets. Processing of the check shot data was done on 9-level array with sources using MATLAB, focused on reflected waves and commenced with a general processing flow followed by FK filtering, arithmetic NMO correction and vertical summation, resulting in a corridor that was then tied to the migrated surface seismic section. 
           However, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “reducing noise in the VSP data that includes the reflection wave data by solving, with the processor, the NMO correction equation by using a simulated annealing (SA) algorithm to provide VSP NMO corrected data, the SA algorithm comprising a coherence coefficient of semblance analysis of an NMO corrected reflection event within a time window as a cost function in the SA algorithm,” and “performing the physical formation-related operation at least one of a location, a depth or a depth interval based on the VSP NMO corrected data, the physical formation-related operation comprising at least one of (i) drilling a borehole using a drilling system according to a trajectory based on the VSP NMO corrected data, (ii) perforating a casing lining the borehole at a selected depth or depth interval based on the VSP NMO corrected data, or (iii) stimulating the earth formation to at least one of open up existing fractures or create new fractures at a selected depth or depth interval using a stimulation system based on the VSP NMO corrected data” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 7, and 13 of the instant application. 
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
 interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	

/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                             

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148